3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US 2016/0249974) in view of Garito (US 4,657,016) and Werneth (US 2006/0106375).
Regarding claims 1, 3, 5 and 11-13, Asher discloses a bipolar-microscissor forceps (fig. 1) assembly with a forceps with a first arm (28) with a first electrode (32) and second arm (26) with a second electrode (30). The arms are connected at their proximal ends (fig. 1).  The arms also are each one unitary body that includes an offset such that the distal and proximal end of each arm is in a separate but parallel plane (fig. 1, discussed in more detail in the response to argument section). The electrodes can be . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asher, Garito and Werneth, further in view of Bourne (US 2004/0267257).
Regarding claim 20, neither Asher, Garito nor Werneth discloses a kit including the forceps and a plurality of microscissors each with a different length. However, it is commonly known in the medical device area that different sizes, shapes and configurations may be necessary or beneficial to treat the particular part of a particular parent. Bourne, for example, discloses a medical device with a tissue treatment element and teaches that the element could be provided in a kit with treatment elements having different lengths, sizes and tip configurations ([0025]). Therefore, before the filing date .  
 
 Response to Arguments
Applicant's arguments filed 03/08/22 have been fully considered but they are not persuasive. Applicant asserts that Asher discloses that the arms terminate at gripping ends of the handle portion (pages 8-9 of the remarks). This is an incorrect reading of Asher. As shown in figure 1, the arms extend through the gripping ends and into the handle portions. An annotated figure has been provided below in the interest of clarity, where it will be noted that the inner facing portions of the gripping ends and handle portions are open.

    PNG
    media_image1.png
    286
    574
    media_image1.png
    Greyscale

It is noted, however, that even if Applicant’s interpretation was correct, this would not result in a patentable difference over Asher because making elements integral is an obvious modification (MPEP 2144.04(V)(B)). Further, forceps arms with the claimed configuration are very common (see for example US 2001/0051805 to Hirano).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other references which show things attached to the inside or outside of other things, Tihon (US 5,335,669) teaches a thermocouple attached inside or outside a balloon (col. 2 lines 30-47), Schichman (US 5,452,395) teaches a cover attached inside or outside a spring (col. 7 lines 6-11), Durville (US 6,039,729) teaches a battery attached inside or outside a housing (col. 5 lines 47-48), Levine (US 2003/0181904) teaches a heat sink attached inside or outside a lumen ([0046]), Williams (US 2005/0101944) teaches an RF source attached inside or outside a handle ([0032]), Utley (US 2007/0135809) teaches an ablation structure attached inside or outside an endoscope ([0096]) and Houser (US 2003/0060685) teaches a linkage attached inside or outside an arm ([0158]-[0159]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.